           Case 3:19-cv-01765-MPS Document 33 Filed 06/10/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                                :
 BENJAMIN LOPEZ-PATINO,                         :
      Plaintiff,                                :          CASE NO. 3:19-cv-1765 (MPS)
                                                :
           v.                                   :
                                                :
 GARY CONNORS, et al.,                          :
      Defendants.                               :          JUNE , 2020
                                                :
_____________________________________________________________________________

RULING ON DEFENDANTS’ MOTION TO VACATE IN FORMA PAUPERIS STATUS

          Plaintiff Benjamin Lopez Patino, incarcerated at the Gilmer Federal Correctional

Institution in Glenville, West Virginia, filed this case under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 288 (1971). The defendants move to vacate the

order granting the plaintiff’s motion to proceed in forma pauperis in this case. In response, the

plaintiff moves to strike the defendants’ motion. For the following reasons, both motions are

denied.

          The Prison Litigation Reform Act (“PLRA”) amended the statute governing proceedings

filed in forma pauperis. In relevant part, Section 804(d) of the Prison Litigation Reform Act

amended 28 U.S.C. § 1915 by adding the following subsection:

                 (g) In no event shall a prisoner bring a civil action or appeal a
                 judgment in a civil action or proceeding under this section if the
                 prisoner has, on 3 or more prior occasions, while incarcerated or
                 detained in any facility, brought an action or appeal in a court of
                 the United States that was dismissed on the grounds that it is
                 frivolous, malicious, or fails to state a claim upon which relief may
                 be granted, unless the prisoner is under imminent danger of serious
                 physical injury.
          Case 3:19-cv-01765-MPS Document 33 Filed 06/10/20 Page 2 of 3



See Akassy v. Hardy, 887 F.3d 91, 93 (2d Cir. 2018) (“‘the PLRA contains a “three-strikes” rule

that bars prisoners from proceeding IFP if they have a history of filing frivolous or malicious

lawsuits,’ with an exception provided for a prisoner who is in imminent danger of serious

physical injury.”) (quoting Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009)).

        The defendants argue that the plaintiff’s motion to proceed in forma pauperis should

have been denied under the three-strikes provision because three prior cases were dismissed for

failure to state a claim. They refer the Court to Lopez v. Keller, No. 0:19-cv-0116-GFVT (E.D.

Ky. Nov. 13, 2019), in which the court found the plaintiff to be three-striked based on two sua

sponte dismissals and one dismissal for failure to state a cognizable claim on a motion to

dismiss. The Court agrees that the two sua sponte dismissals, Lopez v. Wagner, No. 3:08-cv-

188-FM-NJG (W.D. Tex. May 27, 2010), report and recommendation adopted (W.D. Tex. June

29, 2010), and Lopez-Patino v. Askew, No. 3:18-ct-3228-D, 2019 WL 2252859 (E.D.N.C. Apr.

19, 2019), report and recommendation adopted 2019 WL 2255764 (E.D.N.C. May 24, 2019),

constitute strikes.

        The third case, Lopez v. White, No. 5:07-cv-163-FPS-JES, 2010 WL 152103 (N.D.W.

Va. Jan. 14, 2010), had been ordered served on initial screening and was decided on a motion to

dismiss or, alternatively, for summary judgment. In the decision, the court dismissed all claims

against one defendant for lack of jurisdiction, noted that the case was subject to dismissal under

42 U.S.C. § 1997e(e) for failure to demonstrate a physical injury to support the claims for mental

or emotional harm, and then considered the merits of the claims reviewing material filed by the

defendants in doing so.

        The Second Circuit concurs with other circuits in holding that to constitute a strike the

entire case must be dismissed for one of the grounds enumerated in section 1915(g). Escalara v.
          Case 3:19-cv-01765-MPS Document 33 Filed 06/10/20 Page 3 of 3



Samaritan Village, 938 F.3d 380, 382 (2d Cir. 2019). In Esclara, the court held that a “mixed

dismissal,” for lack of jurisdiction and failure to state a claim did not constitute a strike because

lack of jurisdiction is not an enumerated ground. Id. at 383-84. As the claims against one of the

defendants in Lopez v. White, were dismissed for lack of jurisdiction, the case is a mixed

dismissal and does not constitute a strike. Thus, this Court disagrees with the determination of

the Eastern District of Kentucky and concludes that the plaintiff has not yet accrued three strikes.

       Defendants’ motion [ECF No. 26] is DENIED and the plaintiff’s motion [ECF No. 27]

is DENIED as moot.

       SO ORDERED this 10th day of June 2020 at Hartford, Connecticut.

                                                              /s/
                                               Michael P. Shea
                                               United States District Judge




                                                  3
